NETERER, District Judge.
“It is well settled that the value, which is the measure of the owners’ liability, is the value of the vessel immediately after the collision.” Norwich Co. v. Wright, 13 Wall. 104, 20 L. Ed. 585; In re Wright et al., Fed. Cas. No. 18,066, 30 Fed. Cas. 659; Boston Marine Ins. Co. v. Metropolitan Redwood Lbr. Co., 197 Fed. 703, 117 C. C. A. 97; Pac. Coast Co. v. Reynolds, 114 Fed. 877, 52 C. C. A. 497.
The value of the vessel immediately after the collision obviously was its value in a seaworthy condition, less the cost of repairs. Judge Choate, in Re Wright et al, supra, at page 660, said:
“The additional value, which the owners have put upon the vessel by repairing her, constituted no part of her at the time the damage was sustained.”
Judge Ross for the Circuit Court in Pacific Coast Co. v. Reynolds, supra, held that the expense of the owner in releasing a vessel from the rocks and having her towed to port must be deducted from the value of the vessel as she was lying, stranded on the reef — not only the expense incurred, but also an allowance on account of the risk and hazard, and this was affirmed in Boston Marine Ins. Co. v. Met. Redwood Dumber Co., supra; in this case Judge Gilbert said that the value of the ship on limitation of liability is her value immediately after the collision, less the expense of her salvage and an allowance for the risk and hazard affecting the rescue. To the same effect is The Abbie C. Stubbs (D. C.) 28 Fed. 719.
There being no contention as to the value' of the repairs, it would seem that equity would not he much concerned with the fact that the vessel was not appraised and released on stipulation prior to sale. I think this is sustained by The Captain Jack (D. C.) 162 Fed. 808, as *332well as on principle. Equity is remedial justice and is concerned with the rights of the parties. “Equity delights in justice.”
In the absence of anything to the contrary, the sale is conclusive in establishing the value of the vessel; it not being denied that the repairs made were not reasonably worth the sum expended, and the court having heretofore found by decision of September 21, 1923, that the value of the vessel immediately following the collision was the same as at the time of surrender, plus the repairs. Upon the record and as presently advised, I think the claim should be allowed.